Citation Nr: 9904797	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  95-12 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether a request for waiver of recovery of overpayment of 
death pension benefits was timely filed. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from October 1950 to October 1951.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from decision by the Committee on Waivers and Compromises 
(RO) at  the Department of Veterans Affairs (VA) Debt 
Management Center At Fort Snelling, Minnesota, which denied 
the appellant's request for a waiver of an overpayment based 
on a finding that the appellant's request for a waiver was 
not made within 180 days of being notified of the 
indebtedness and of her right to make such a request.  


FINDINGS OF FACT

1.  In a letter at the appellant dated in November 1993, and 
mailed to her address of record, she was informed by the RO 
that an overpayment of death pension benefits was made to 
her, creating a debt owed by her to the United States 
Government and that a request for waiver of the overpayment 
could be made at any time within 180 days.  

2.  In a letter to the RO dated and received in November 
1994, the appellant requested a waiver of the recovery of the 
overpayment of death pension benefits.  


CONCLUSION OF LAW

A request for waiver of recovery of an overpayment of death 
pension benefits was not timely filed.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 1998)); 38 C.F.R. § 1.963 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, a request for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor. 
The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either the Department of Veterans Affairs or the postal, 
authorities, or due to other circumstances beyond the debtors 
control, that there was a delay in such individual's receipt 
of the notification of indebtedness beyond the time 
customarily required for mailing. If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the 180-day period shall be 
computed from the date of the requester's actual receipt of 
the notice of indebtedness. 38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b)(2).

The record shows that in August 1988, the appellant was 
awarded death pension benefits, effective that same month.  
In November 1993, the RO determined that an overpayment had 
been made on her account, and so informed the appellant.  She 
was also informed at that time of her right to request a 
waiver of the overpayment within 180 days.  In a statement 
dated in November 1994 and received by the RO in November 
1994, the appellant requested a waiver of the overpayment due 
to hardship.  The request was clearly made in excess of 180 
days after notice to the appellant of the existence of the 
indebtedness.

While the Board sympathizes with the appellant, it notes that 
she has not contended that there was any error by either the 
VA or postal authorities or any circumstances beyond her 
control causing any delay in her receipt of the notification 
of her indebtedness.  The appellant has argued that an 
overpayment should not exist.  However, that is not relevant 
in regards to why the request for waiver of the overpayment 
was filed late.  It is noted that the appellant's 
representative has requested a remand for reconsideration; 
however a reconsideration was undertaken in February 1995, 
and it was determined that there was no basis for reversing 
or modifying the previous decision.  

The only exception provided in the regulation--a 
substantiated delay in the receipt of the notification--has 
not been claimed in this case.  Thus, in this case, there is 
no legal basis on which the appellant's claim can be granted. 
Because there is no evidence or even specific allegation that 
the notification to the appellant of this indebtedness was 
not received by her or received beyond the time customarily 
required for mailing a response, the Board concludes that the 
appellant's application requesting a waiver of recovery of 
the overpayment at issue was not timely filed.  The United 
States Court of Veteran's Appeals (Court) has held that 
timeliness of a claim is a threshold matter.  If the claim is 
untimely, VA has no jurisdiction even to consider whether it 
is well grounded.  Thompson v. Brown, 6 Vet. App. 436, 438 
(1994). In Sabonis v. Brown, 6 Vet.App. 426 (1994), the Court 
noted that in cases where the law and not the evidence is 
dispositive, as is the case here, a claim should be denied or 
an appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law. 
Accordingly, as the appellant's request for a waiver of 
recovery of an overpayment of death pension benefits was not 
timely filed, her claim must be denied.

ORDER

As the appellant did not timely apply for a waiver of 
recovery of an overpayment of death pension benefits, her 
appeal is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

